Citation Nr: 1504463	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-21 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which granted service connection, and assigned a 10 percent disability rating, for bilateral hearing loss, effective December 10, 2008.  

In his VA Form 9, Appeal to Board of Veterans' Appeals (VA Form 9), received in July 2012, the Veteran requested to appear at a videoconference hearing before a Veterans Law Judge (VLJ).  However, the record reflects that he cancelled his hearing request in August 2013.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2013).  

Review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal, specifically, an October 2014 brief submitted by the Veteran's representative.  Also, in August 2013, a VA audiology evaluation report was submitted with waiver of RO review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran underwent VA audiological evaluation in July 2013.  In the August 2014 brief, the Veteran's representative asserted that the results of this evaluation reflect that the Veteran's bilateral hearing loss has worsened since his last VA audiology examination in April 2009.  Although there is more recent information (from July 2013) regarding the state of the Veteran's hearing acuity, it is difficult to interpret as the findings are in chart form.  Also, while the evaluation report contains speech recognition testing (SRT), it is unclear what word list was utilized.  Under VA regulations, disability evaluations for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85.  Thus, this report is not adequate for VA rating purposes.  On remand, the Veteran should be afforded a new VA examination to determine the severity of his bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The examiner should note all relevant pathology and functional impairment, and all indicated tests (Maryland CNC and pure tone audiometry tests) should be conducted.  The examiner should specifically describe exceptional patterns of hearing or difficulty understanding speech, if any.  

The claims file should be made available to the examiner for review, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The examiner should consider the full record, to include the Veteran's lay statements as to his difficulty hearing, if any.  The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.   

2. Following any additionally indicated development, review the claims file and readjudicate the Veteran's claim for an increased initial rating.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2013).  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




